



COURT OF APPEAL FOR ONTARIO

CITATION: CITATION: Fuda v. Jim McIntosh Petroleum
    Engineering Ltd., 2014 ONCA 378

DATE: 20140512

DOCKET: C57984

Gillese, van Rensburg and Hourigan JJ.A.

BETWEEN

Salvatore Fuda

Plaintiff

(Appellant in Appeal)

and

Jim
    McIntosh Petroleum Engineering Ltd.,

Echo
    Energy Canada Inc., Gary Conn,

Robert
    Moore, Robert Gilmore, and

David
    Johnstone

Defendants

(Respondents in
    Appeal)

Ronald G. Chapman, for the appellant

Garry W. Gibbs, for the respondent Jim McIntosh
    Petroleum Engineering Ltd.

Linda Smits, for the respondent Robert Gilmore

Catherine
    Patterson, for the respondents Gary Conn, Robert Moore and

David Johnstone

Heard:  May 5, 2014

On appeal from the order of Justice Herman J.
    Wilton-Siegel of the Superior Court of Justice, dated November 6, 2013.

ENDORSEMENT

[1]

This appeal arises out of an investment made by the appellant, Salvatore
    Fuda, a former director and chairman of the board of the respondent, Echo
    Energy Canada (Echo), in shares of the corporation by way of participation in
    a private placement. The investment became worthless after a receiver was
    appointed over Echos assets in October 2010.

[2]

The appellant brought a motion for summary judgment on his claims of
    negligent misrepresentation against three former directors of Echo (the
    respondents Gary Conn, Robert Moore and Daniel Johnstone), its former chief
    financial officer (the respondent Robert Gilmore), and its former petroleum
    engineering consultant (the respondent Jim McIntosh Petroleum Engineering Ltd.,
    McIntosh).

[3]

The respondents, Messrs. Conn, Moore, and Johnstone, brought a
    cross-motion seeking summary judgment dismissing the appellants claims against
    them. The sole ground for the relief sought was that the action was commenced
    outside the applicable limitation period. McIntosh also brought a cross-motion
    relying upon the expiry of the relevant limitation period and asserting that
    there was no evidence of reliance on any alleged representation made by it.
    Gilmore did not bring a formal cross-motion but sought summary judgment in his
    favour based upon the courts inherent jurisdiction.

[4]

In very thorough reasons, the motion judge dismissed the
    appellants motion for summary judgment on the basis of the existence of
    genuine issues requiring a trial. That part of the order has not been appealed.

[5]

The motion judge granted the respondents cross-motions for dismissal on
    the basis of the operation of the
Limitations Act, 2002,
S.O. 2002, c. 24
    and, in addition and in the alternative, exercised the courts inherent
    jurisdiction to grant summary judgment in the respondents favour, other than
    with respect to one of the appellants claims against Messrs. Conn, Moore, and
    Johnstone, which was slated for a mini-trial pursuant to Rule 20.04(2.2).

[6]

The appellant appeals this part of the motion judges decision and
    submits that the motion judge erred in: (i) his application of the
Limitations
    Act
and refusal to permit the appellant to amend his statement of claim;
    (ii) his statement of the law regarding directors liability for negligent
    misrepresentation; and (iii) his finding that a previous order of Morawetz J.
    precluded the appellant from making certain claims.

[7]

In our view, the motion judge made no error in concluding that the
    misrepresentation claims were statute barred. Accordingly, we would dismiss the
    appeal.

[8]

It was clear on the record before the motion judge that the appellant
    was aware of all the material facts underlying his misrepresentation claims more
    than two years before they were made in his amended statement of claim.

[9]

Further, there was no basis for the court to permit the appellant to
    amend his statement of claim as asserted by the appellant. The
    misrepresentation claims that were asserted after the expiry of the limitation
    period advanced new causes of action that were unconnected to the factual
    matrix pleaded in the original statement of claim. Regard to allegations made
    in a separate proceeding commenced by Echo or in Echos crossclaim is of no
    assistance to the appellant. Those were claims asserted by a party other than
    the appellant and they cannot amount to notice that the appellant intended to pursue
    similar claims. Therefore, the claims amounted to new causes of action and were
    statute-barred.

[10]

As
    the appellants counsel fairly conceded on the hearing of the appeal, if he
    were to fail on the limitation period issue, it would be unnecessary to
    consider the appellants submissions regarding directors liability for
    negligent misrepresentation and the effect of the previous order of Morawetz J.
    We agree. The issue of whether a director can owe a duty to other directors in
    circumstances such as these is one that warrants consideration in a case where
    the matter has been squarely raised and argued.

[11]

Accordingly,
    the appeal is dismissed. The respondents are entitled to their costs on a
    partial indemnity scale which we fix, inclusive of disbursements and H.S.T., as
    follows: $19,000 for the respondent McIntosh, $11,500 for the respondent Robert
    Gilmore, and $15,000 for the respondents Gary Conn, Robert Moore and David
    Johnstone.


E.E. Gillese J.A.


K.
    van Rensburg J.A.

C.
    William Hourigan J.A.


